Citation Nr: 1814255	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-49 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative joint disease, since December 2, 2013.

2. Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1979 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased evaluation for low back strain. 

In May 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) held at the RO. A transcript of the hearing is associated with the claims folder.  

This matter was previously remanded by the Board in September 2011 and March 2016 for additional development, and has now returned for further appellate consideration.  The March 2016 decision additionally denied entitlement to a low back disability evaluation in excess of 10 percent, prior to December 2, 2013.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Since December 2, 2013, the Veteran's thoracolumbar spine disability has been manifested by functional loss that equates to limitation of flexion to 30 degrees or less, but not unfavorable ankylosis of the entire thoracolumbar spine

2. Since May 26, 2016, the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for a low back strain, since December 2, 2013, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5237 (2017).

2. Since May 26, 2016, the criteria for entitlement to TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating for Low Back Strain

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4). Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1). General Rating Formula for Diseases and Injuries of the Spine. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  
      
The Veteran's service-connected spine disability has been rated 10 percent disabling from March 23, 1998 to December 2, 2013, and 20 percent disabling from December 2, 2013 to the present day under DC 5010-5237 of 38 C.F.R. § 4.130. 

Review of the medical and lay evidence of record demonstrates that the Veteran's disability picture most closely approximates the level of severity warranting a 40 percent rating as of December 2, 2013.

In December 2013, the Veteran filed a formal claim for TDIU; as part of that claim, a claim for increased rating of the low back was inferred.  As that matter was already on appeal, it was generally considered an allegation of worsening.
  
In January 2014, the Veteran was afforded a VA examination for his low back strain. He reported experiencing daily stiffness for periods of one hour. He further stated that his back symptoms required him to limit his walking and weight-bearing. Flexion was to 50 degrees, with objective evidence of pain at 35 degrees. Extension was to 15 degrees, with objective evidence of pain at that point. Left and right lateral flexion and rotation were to 30 degrees or greater, with no objective evidence of pain. The Veteran was unable to perform repetitive use testing with three repetitions due to pain. The examiner noted additional limitation of range of motion of the lower back following repetitive use testing, as well as functional loss and/or functional impairment due to less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with standing, sitting and/or weight-bearing. Specifically, the examiner noted that the Veteran experienced additional limitation due to pain and fatigability, as seen by the loss of range of motion of 40 degrees of flexion and loss of 15 degrees of extension. The Veteran demonstrated tenderness to palpation at the right and left lower back. Additionally, he had guarding or muscle spasms that resulted in abnormal gait, including limping while walking. Muscle strength and reflex testing were normal. The Veteran was unable to perform the straight leg raising test due to pain. There were no neurological abnormalities, including bowel or bladder problems, related to the lumbar spine condition, nor did he have intervertebral disc syndrome (IVDS) of the lumbar spine. The Veteran required the constant assistance of a cane while walking. The examiner concluded that the original diagnosis had progressed from a low back strain to degenerative disc disease.

In May 2016, the Veteran underwent a second VA examination to evaluate the severity of his low back disability. He reported experiencing flare-ups as a result of lifting minimal weight, bending over, sitting, standing, and walking. The examiner noted that the Veteran could "barely walk" as a result of low back pain. Flexion was to 70 degrees, with extension to 15 degrees. Right lateral flexion was to 20 degrees, and left lateral flexion was to 25 degrees. Right and left lateral rotation was to 25 degrees. All ranges of motion exhibited pain and contributed to functional loss. There was mild to moderate paralumbar spine area tenderness. The Veteran was unable to perform repetitive use testing with at least three repetitions due to pain.  He was not examined after repetitive use over time or during a flare-up. However, the examiner determined that the examination was medically consistent with his statements describing functional loss with repetitive use over time and flare-ups. He demonstrated localized tenderness, which did not result in abnormal gait or abnormal spinal contour. Additional factors contributing to the lumbar spine disability included instability of station, disturbance of locomotion, and interference with sitting and/or standing. Muscle strength and sensory testing were both normal, with no evidence of muscle atrophy. Deep tendon reflexes were absent in both ankles. The straight leg raising test was negative. There was no evidence of ankylosis. There were no neurological abnormalities, including bowel or bladder problems, related to the lumbar spine condition, nor did he have IVDS. The Veteran required regular use of a cane while walking. The examiner concluded that the Veteran had a very serious lower back condition. 

Most recently, a July 2016 addendum examination report provided updated range of motion testing results for the Veteran's lower back disability. At that time, flexion was to 35 degrees, with extension to 15 degrees. Right lateral flexion was to 25 degrees, while left lateral flexion was to 30 degrees. Right and left lateral rotation was to 30 degrees. 

The Board finds that since December 2, 2013, the Veteran's limitation of motion and functional impairment of the lumbar spine could reasonably be described as "severe," especially when considering how Deluca factors such as functional loss due to pain and excess fatigability have been medically tied to the Veteran's low back flare-ups. Indeed, at the time of the January 2014 VA examination, the Veteran demonstrated flexion with objective evidence of pain at 35 degrees. Additionally, the January 2014 examiner concluded that the disability had worsened from the initial low back strain to a more appropriate diagnosis of degenerative disc disease, as evidenced by the loss of 40 degrees of flexion and 15 degrees of extension since the lumbar spine examination in August 2012, only 18 months earlier. Furthermore, in May 2016, the VA examiner noted that the Veteran could "barely walk" as a result of the functional limitations caused by his low back disability. This examiner ultimately concluded that he had a "very serious" back condition. Most recently, in July 2016, the Veteran demonstrated flexion to only 35 degrees. The Board finds that although the evidence does not show that the Veteran's forward flexion was limited to 30 degrees or less during this period, when functional loss due to pain on use, stiffness, weakness, and fatigue are factored in, as required by 38 C.F.R. §§ 4.40, 4.45, and 4.59, his additional functional loss equates to limitation of motion to 30 degrees or less. Accordingly, a 40 percent evaluation for the Veteran's thoracolumbar spine disability is assigned for the period since January 28, 2014. However, as the record does not contain any evidence indicative of such worsening between December 2, 2013 and January 28, 2104, the date of the VA examination, a rating in excess of 20 percent for that period of time is not warranted. 

Throughout the period on appeal, the Veteran has not shown any evidence of ankylosis, which would be required for an evaluation higher than 40 percent under the rating criteria. As such, the findings above satisfy the highest rating criteria for limitation of motion of the lumbar spine, and the Board need not consider whether he is entitled to a rating higher than 40 percent because of functional loss under §§ 4.40 and 4.45. Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes that IVDS (preoperatively or postoperatively) may also be evaluated under the Formula for Rating IVDS if it results in a higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes establishes a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. Note (1) of the rating criteria explains an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. 

The Board finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes requiring doctor-prescribed bed rest during the appeal period. During both the January 2014 and May 2016 VA examinations, the examiners specifically noted that the Veteran did not have IVDS. Therefore, the disability is properly rated under the General Rating Formula for Diseases and Injuries of the Spine.

The Board also notes that the January 2014 and May 2015 VA examination reports documented mild numbness, intermittent pain, as well as paresthesias and/or dysesthesias in the bilateral lower extremities. However, the RO has already separately compensated radiculopathy of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability. The ratings assigned to those disabilities have not been appealed. Accordingly, those issues are not before the Board, and symptoms associated with those disabilities are not for consideration in the assignment of the rating for the low back strain. 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided). 

Thus, based on the evidence discussed above, the Board finds that a rating of 40 percent, but no higher, is warranted for the Veteran's low back strain, effective the date of receipt of the allegation of worsening, December 2, 2013.   

III. Entitlement to TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability. 38 C.F.R. § 4.16 (b). 

Since May 26, 2016, the Veteran has met the schedular eligibility requirements under 38 C.F.R. § 4.16 (a). As of May 26, 2016, he has been service connected for a low back strain rated 40 percent disabling, as granted herein; radiculopathy of the left lower extremity rated 20 percent disabling; radiculopathy of the right lower extremity rated 10 percent disabling; tinnitus rated 10 percent disabling; and left ear hearing loss, pseudofolliculitis barbae, and tension headaches all rated noncompensable. The low back strain and bilateral radiculopathy of the lower extremities combine to a 60 percent rating and are considered a single disability for TDIU purposes. 38 C.F.R. § 4.16 (a). 

The Veteran asserts that his service-connected disabilities, specifically his back condition, prevent him from securing or following any substantially gainful occupation. See December 2013 and August 2016 VA 21-8940 Application for Increased Compensation Based on Unemployability.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record establishes that the Veteran's combined service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation, since May 26, 2016. 38 U.S.C. § 5107 (b); Gilbert, supra.

The evidence of record reflects that the last time the Veteran worked full-time was in April 1992 as a light equipment operator. See VA 21-4192 Request for Employment Information. 

At the time of the May 2016 VA spine evaluation, the examiner concluded that the Veteran's low back disability would impact his ability to work. Specifically, he stated that the Veteran should not accept a job that would require lifting objects over 15 pounds, excessive bending, or walking long distances, as his low back condition was very serious. 

Additionally, in August 2016, a VA examiner concluded that the Veteran's service-connected headaches would prohibit him from working in an environment with machinery, loud noise levels, and high stress. The examiner further noted that the Veteran may require extended breaks or absences from work due to headache pain that occurred three to four times per month. 

Since May 26, 2016, the record summarily reflects that the Veteran possesses multiple service-connected physical impairments which affect his ability to secure or maintain substantially gainful employment. His physical problems impair his capacity for strenuous physical labor, and specifically prohibit him from working in an environment involving the use of loud machinery. His only reported work experience had been in the capacity of an equipment operator, which would require completing strenuous labor and working in the presence of machinery and loud noise levels. The evidence does not indicate that he has had any other special training or education since becoming disabled from work. Thus, his options for securing or maintaining substantially gainful employment outside of the manual labor area are very limited, at best. Therefore, based on the foregoing reasons, TDIU on a facts-found-basis is warranted, effective May 26, 2016.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The question of entitlement to TDIU prior to May 26, 2016, is addressed in the REMAND section, below.


ORDER

An increased 40 percent evaluation, but no higher, for the low back strain is granted, effective December 2, 2013.

Entitlement to TDIU, effective May 26, 2016, is granted.


REMAND

Where, as here, the Veteran's service-connected disabilities did not meet the schedular requirements for TDIU set forth in § 4.16(a) and a Veteran has been found to be unemployable, TDIU may be considered on an extraschedular basis. The Board may not do so in the first instance; the Director of the Compensation and Pension Service is charged with making the initial determination as to entitlement to extraschedular TDIU, once that matter is referred by the AOJ and/or the Board. 38 C.F.R. § 4.16 (b).

The January 2014 VA spine examination report, the Veteran's lay assertions, and the information provided in the VA 21-4192 Request for Employment Information are sufficient to raise the probability of entitlement to TDIU on an extraschedular basis prior to May 26, 2016.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the VA 
Director of Compensation and Pension Services for 
extraschedular consideration of TDIU, supported by a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

2. After completing any additional development deemed 
necessary, readjudicate the Veteran's claim for 
entitlement to TDIU prior to May 26, 2016. If the
benefit sought remains denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time to respond. The matter should then be returned to the Board for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


